El Juez Presidente Sr. Hernández
emitió la opinión del tribunal.
*1162En juicio civil seguido ante la Corte de Distrito del Distrito Judicial de San Juan, Sección 1a., por George Schaefer v. The Logan Tobacco Company, sobre cobro de dinero, a instancia de la parte demandante se expidió una orden al marshal de dicha corte que copiada a la letra dice así:

“El Pueblo de Puerto Rico, al Márshal de esta Corte:

“Por cuanto el demandante en la acción arriba mencionada ha solicitado el aseguramiento de la efectividad de la sentencia que en aquélla haya de recaer;
“Por cuanto esta corte accedió a dicha solicitud, mediante fianza que prestó el demandante por la suma de $3,000, para responder de los daños y perjuicios que a la demandada puedan irrogarse por vir-tud de dicho aseguramiento;
“Por tanto, Vd., el marshal antes referido, es requerido por medio de la presente, para que ajustándose en todo a los preceptos de la ley de la Asamblea Legislativa de Puerto Rico de 1°. de marzo de 1902, proceda al embargo de bienes del demandado en cantidad suficiente a cubrir la cantidad reclamada ascendente a $5,300 con sus intereses desde el día 1°. de abril de 1913, con $700 más para costas, gastos y honorarios del abogado del demandante en este pleito, habiéndose justificado por el demandante' que los bienes inscritos en el Registro de la Propiedad de Caguas en nombre de Mantón Govern Company pertenecen a la demandada por ser ésta la misma entidad, con sólo el cambio de nombre oficialmente hecho con arreglo a derecho, se hace esta orden de embargo extensivo a dichos bienes, y devolverá Vd. el presente diligenciado a la oficina del secretario de esta corte.
“Dado en San Juan, P. R., a 16 de agosto de 1913 bajo mi firma y el sello de esta corte. C. Marrero, secretario.”
En cumplimiento de la orden trascrita el marshal embargó como de la propiedad de la demandada The Logan Tobacco Co., tres fincas rústicas de distinta cabida radicadas en el tér-mino municipal de Aguas Buenas, y habiendo librado man-damiento por duplicado al Begistrador de la Propiedad de Caguas para la anotación del embargo, fué ésta denegada por medio de nota que transcribimos a continuación:
“Denegada la anotación del embargo a que se refiere el prece-dente mandamiento, por hallarse inscritas las tres fincas que se embar-*1163gan, a nombre de Manton Govern Company, entidad distinta de la demandada The Logan Tobacco Company, sin que se baya becbo constar en el registro, en debida forma, el cambio de nombre de la citada corporación Mantón Govern Company, que expresa el man-damiento; extendiéndose en su lugar anotación preventiva por el término legal de 120 días, a favor del demandante George Schaefer, a los folios 150, y 96 vuelto del tomo 14 de Aguas Buenas, y al folio 15 del tomo 5o. del propio ayuntamiento, fincas números 15 quintu-plicado, 533 duplicado y 195, anotaciones letras D. B. y A, respecti-vamente, con el defecto subsanable de no distribuirse el importe del embargo entre las tres fincas embargadas. Caguas, P. R., 22 de agosto de 1913. Raúl Benedicto, registrador.”
Esa nota ha sido recurrida para ante esta Corte Suprema por la representación de George Schaefer, y tal es el recurso sometido a nuestra consideración y decisión.
El Registrador de Caguas ha procedido con razón derecha.
Según el artículo 20 de la Ley Hipotecaria, para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en enyo nombre se haga la transmisión o gravamen, debiendo los registradores denegar la inscripción de dichos títulos mientras no se cumpla el requisito expre-sado, bajo la sanción, si así no lo hicieren, de ser responsa-bles directamente de los perjuicios que causen a un tercero; y de conformidad con la doctrina establecida en dicho artículo ordena la regla 2a. del artículo 92 del Reglamento para la Ejecución de la Ley Hipotecaria, que si la propiedad de las fincas embargadas apareciere inscrita en los libros antiguos o nuevos a favor de-una persona que no sea aquella contra quien se hubiese decretado el embargo, se denegará la ano-tación, practicándose cuanto la ley y el Reglamento disponen para las inscripciones que se denieguen por defectos no sub-sanables.
Haciendo aplicación al presente caso de los anteriores preceptos legales, tenemos que llegar a la conclusión de que, apa-reciendo inscritas a nombre de Mantón Govern Company las *1164tres fincas de que se trata, no puede tomarse sobre las mismas la anotación preventiva de nn embargo decretado contra The Logan Tobacco Company, entidad jurídica distinta de la que en el registro aparece como dueño.
Y no importa que según se consigna en la orden de embargo, se haya justificado por el demandante que los bienes inscritos en el Registro de la Propiedad de Caguas a nombre de Man-tón Govern Company pertenezcan a la demandada The Logan Tobacco Company, por ser ésta la misma entidad con sólo el cambio de nombre oficialmente hecho con arreglo a derecho y que se haya hecho extensiva la orden de embargo a dichos bienes, pues del registro no aparece que la demandada The Logan Tobacco Company y Manton Govern Company sean uña misma entidad y esa constancia es requisito indispensable previo y necesario para la anotación del embargo tra-bado, so pena de incurrir el registrador en la responsabili-dad marcada por la ley.
En apoyo de la doctrina expuesta invocamos las resoluciones de la Dirección General de los Registros de España de 27 de marzo de 1874 y 3 de abril de 1877, y la de esta Corte Suprema en el caso de Pérez v. El Registrador de la Propiedad, 14 D. P. R., 721.
Por las razones expuestas es de confirmarse la nota recu-rrida.
' Confirmada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó par-te en la reso-lución de este caso.
Presentada moción de reconsideración por la parte recurrente fué denegada en enero 31, 1914, por medio de la si-guiente opinión emitida por el Juez Presidente Sr. Hernández.
*1165Dictada resolución por esta Corte Suprema en 19 de diciembre del año próximo pasado en recurso gubernativo inter-puesto por George Schaefer contra nota del Registrador de la Propiedad de Caguas de 22 de agosto del mismo año, denegando anotación de embargo de fincas rústicas, cuya nota fue confirmada por dicha resolución, la representación de George Schaefer ha presentado moción para que reconsideremos nuestra resolución teniendo en cuenta los términos en que estaba redactada la orden de embargo de la Corte de Distrito de San Juan, cuya anotación en el registro fué denegada.
En la opinión que sirve de fundamento a la resolución a que se refiere la anterior moción, no sólo insertamos la orden de embargo de que se trata, sino que además le prestamos nuestra consideración, llegando a la conclusión de que la nota recurrida se ajustaba a los preceptos de la Ley Hipotecaria y a la jurisprudencia establecida por la Dirección General de los Registros de España y por esta Corte Suprema.
Hoy sólo nos toca añadir que aunque la Corte de Distrito de San Juan en juicio seguido por George Schaefer v. The Logan Tobacco Company ordenara el embargo de bienes inscritos en el registro a favor de Manton Govern Company, por tratarse de una misma entidad jurídica con sólo el cambio de nombre, y tal embargo se practicara por el marshal, el registrador para verificar su anotación en el registro, no obstante la sección 9 de la Ley de 1o. de marzo de 1902 para asegurar la efectividad de sentencias, debió sujetarse como lo hizo a los preceptos de la Ley Hipotecaria que determinan los casos y la forma en que deben verificarse las inscripciones o anotaciones.
Véase las resoluciones dictadas en los siguientes casos: El Pueblo de Puerto Rico v. El Registrador de la Propiedad, 8 D. P. R., 8; American Railroad Company of Porto Rico v. El Registrador de la Propiedad, 14 D. P. R., 727.
Si del registro no aparecía en forma alguna que los bienes, pertenecieran a la parte demandada, o sea The Logan Tobacco Company, el registrador tenía que denegar la anotación de *1166embargo, como así lo verificó ajustándose a la Ley Hipotecaria y a su reglamento.
Por las razones expuestas procede desestimar la moción de reconsideración.

Denegada la moción de reconsideración.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro y Aldrey.’
El Juez Asociado Sr. MacLeary Labia fallecido en enero 5, 1914.